DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed January 13, 2021 in response to the Office Action of September 16, 2020, is acknowledged and has been entered. Claims 1, 6, 9, 16, 17, 88-96, 105 and 106 are pending and being examined. Claims 2-5, 7-8, 18-87, 97-104 are canceled. Claims 1, 88 are amended. Claims 105 and 106 are new. 

Priority
2.	The priority is reiterated: This application is a CIP of Application 12/556,480 and of PCT/US2011/043595. None of the applications that the instant application claims priority to disclose biomarkers carbonic anhydrase VI (CA6) and chordin-like 1. Thus, the instant claims that recite CA6 receive the effective filing date of the instant application as October 24, 2011.

Maintained Rejections
(amendments addressed)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 6, 9, 16, 17, 88-96, 105 and 106 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) measuring levels of a set of proteins comprising at least carbonic anhydrase VI (CA6) in a biological sample from a subject using aptamers, applying random forest classifier to the measured levels of each of the different proteins top determine a risk of having lung cancer, and administering a treatment selected from the group consisting of radiation, drug therapy, a siRNA, a cancer vaccine, and any combination thereof based on the risk level. Thus, the claims are directed to the judicial exception of protein levels including CA6 and those listed in claims 105 and 106 as correlated to risk of having lung cancer. This judicial exception is not integrated into a practical application because the step (e) in claim 1 and 88 of “administering a treatment selected from the group consisting of radiation, drug therapy, a siRNA, a cancer vaccine, and any combination thereof to the subject based on the risk level” is a generic instruction to apply the judicial exception. Generic treatment steps are no more than appending conventional steps specified at a high level of generality, are a generic direction to “apply it,” and fail to supply inventive concept to the judicial exception. The step of “administering a treatment selected from the group consisting of radiation, drug therapy, a siRNA, a cancer vaccine, and any combination thereof” does not apply or use the judicial exception to effect a particular treatment for the subject. The terms drug therapy, siRNA, and cancer vaccine are highly generalized and are not a particular treatment. The claims do not identify what or how the risk is determined “based on” a risk level for administering a treatment, therefore it is unclear what particular subjects 
	The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring levels of protein. The steps of measuring levels of a set of proteins comprising at least CA6 using aptamer assays, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Ostroff et al (PLoS ONE, December 2010, 5:e15003, internet pages 1-10), Gold et al (PLoS ONE, December 2010, 5:e15004, internet pages 1-17, McCauley et al (Analytical Biochemistry, 2003, 319:244-250, IDS), and US Patent 8,541,183, Streeper et al teach known, established, and routine laboratory methods for using aptamer assays to measure cancer protein levels, including for CA6, CRP, MMP7, KLK3 (PSA), SERPINA3 (α1-antichymotrypsin), C9, CNDP1, EGFR, and MMP12. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting 
	The steps of “applying a random classifier to the measured level of each of the proteins” and “determining a risk level of the subject for having lung cancer based on the application of the random classifier” are mathematical manipulation of data and are considered a law of nature in the form of a mathematical algorithm or an abstract idea that does not amount to significantly more than the judicial exception or practically apply the judicial exception.
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.

Response to Arguments
4.	Applicants argue that claims 1 and 88 are amended to recite administering a particular treatment “selected from the group consisting of radiation, a drug therapy, a siRNA, a cancer vaccine, and any combination thereof.” Applicants argue that the claims do not encompass all applications of the correlation between specified protein levels and lung cancer, the specified treatments amount to significantly more because they are specifically for lung cancer (i.e., an siRNA may serve as a targeted lung cancer therapeutic or a cancer vaccine would be directed to a lung cancer), and the specific 
	The arguments have been considered but are not persuasive. Contrary to arguments, step (e) in claim 1 and 88 of “administering a treatment selected from the group consisting of radiation, drug therapy, a siRNA, a cancer vaccine, and any combination thereof to the subject based on the risk level” is a generic instruction to apply the judicial exception. Generic treatment steps are no more than appending conventional steps specified at a high level of generality, are a generic direction to “apply it,” and fail to supply inventive concept to the judicial exception. The step of “administering a treatment selected from the group consisting of radiation, drug therapy, a siRNA, a cancer vaccine, and any combination thereof” does not apply or use the judicial exception to effect a particular treatment for the subject. The terms drug therapy, siRNA, and cancer vaccine are highly generalized and are not a particular treatment.
Contrary to arguments, the recited treatment steps fail to provide a practical application of the judicial exception because “drug therapy”, “siRNA” and “cancer vaccine” are not a “particular” treatment for lung cancer. These are highly generalized therapies that are not even specific to cancer. These therapies are not directed at or specific to any diseases, disorder, or lung cancer as argued by Applicants, therefore the claimed treatment steps do not apply or use the judicial exception or effect a particular treatment for a disease or medical condition.
MPEP 2106.05(d) states that limitations amounting to significantly more than the judicial exception include specific limitations other than what is well-understood, routine, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 6, 9, 16, 17, 88-96, 105 and 106 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 88 recite steps of:
b) measuring the level of each protein in a biological sample from a subject, including anhydrase VI;

d)    determining a risk level of the subject for having lung cancer based on the application of the random forest classifier to the measure level of each of the different proteins; and
e)     administering a treatment selected from the group consisting of radiation, drug therapy, a siRNA, a cancer vaccine, and any combination thereof, to the subject based on the risk level, wherein N is any integer from 2 to 20.

	It is unclear what the basis is for administering a treatment. The claim recites that treatment is administered “based on the risk level” but does not indicate how it is based on a risk level. What risk level requires administering which treatment, if any? Given the basis for administration of treatment is unclear, the scope of patients administered treatment is unclear. Given the above reasons, the metes and bounds of the claims cannot be determined.

Response to Relevant Arguments
6.	Applicants argue that the random forest classifier specified in amended claim 1 and 88 would be clearly understood by one of ordinary skill in the art, and one would understand how the classifier provides for the lung cancer risk level determination and how the determination of the risk level for lung cancer provides a basis for administration of the specified treatment.


New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	NOTE: The rejection immediately below is maintained but includes additional references to address the new claim limitations.

8.	Claim 1, 6, 9, 16, 17, 88-96 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ostroff et al (PLoS ONE, December 2010, 5:e15003, internet pages 1-10), as evidenced by Gold et al (PLoS ONE, December 2010, 5:e15004, .
Ostroff et al teach an in vitro assay for detecting protein levels of a set of proteins (813 proteins) in a human biological sample by contacting the sample with a set of aptamer capture reagents, and measuring the level of each protein based on measurement of the capture reagents; wherein the biological sample is serum; wherein the human has lung cancer, is a smoker, or has a pulmonary nodule (abstract; Materials and Methods; Tables 1-3). Ostroff et al teach the aptamer assay they used was developed by Gold et al that detects 813 proteins (abstract; p. 2, col. 1; p. 4, col. 1) and teach using the aptamers for biomarker discovery to identify expressed proteins for early lung cancer detection (abstract; p. 2, col. 1). As evidenced by both Gold et al references, the aptamer assay that detects 813 proteins comprises aptamers with a 5-position pyrimidine modification, the aptamers bind different proteins including carbonic anhydrase VI (CA6), and the aptamers comprise a nucleotide sequence identified by SELEX. For diagnostic biomarker discovery, Ostroff et al demonstrate applying a naïve Bayes classifier algorithm to the level of all of the detected biomarkers to build classifiers that distinguish NSCLC from healthy controls and early from late NSCLC (i.e., determined predictive score and risk level for having lung cancer) (“Biomarker Selection” p. 4, col. 1-2; p. 5, col. 1). Ostroff et al applied the trained classification to the 
Ostroff et al do not teach the aptamers are limited to a set of 2 to 20 or 2 to 15 including the aptamers for detecting Carbonic anhydrase 6, and do not teach the statistical analysis for their diagnostic NSCLC biomarker panel is random forest classification. Although Ostroff et al teach applying their method to diagnose patients having early NSCLC to receive curative surgery, Ostroff et al do not teach selecting and administering the surgery or drug treatment to diagnosed patients. 
Selecting and treating patients; sets of 2 to 20 or 2 to 15 biomarkers:
Bunn et al teach the most effective treatment for patients diagnosed with early-stage NSCLC remains complete surgical resection (abstract; Conclusion). Bunn et al teach administering chemotherapy to diagnosed patients results in favorable survival rates (abstract; Conclusion).
Cataldo et al teach that cessation of smoking after lung cancer diagnosis (a behavioral or lifestyle change) results in several benefits including increased survival, decreased postoperative complications, improved response to chemotherapy and radiation, improved quality of life, and better prognosis (p. 289, col. 1 to p. 292, col. 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to measure the level of any subset of the known aptamers in the assay for biomarker detection and discovery, including Carbonic anhydrase 6, as used by Ostroff et al. One would have been motivated to in order to detect the proteins for biomarker discovery and early NSCLC diagnosis as taught by Ostroff et al.  One of ordinary skill in the art would have a reasonable expectation of success selecting and using any subset of the aptamers with the aptamers for Carbonic anhydrase 6 taught by Ostroff et al because Ostroff et al teach using them all for the same purpose of biomarker discovery for early lung cancer detection, and the aptamers would function the same regardless if they were grouped with 813 aptamers or with 2 to 20 or 2 to 15 of the known aptamers.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer drugs (chemotherapy or nicotine replacement therapies) or select treatment of surgery, drugs (chemotherapy or nicotine replacement therapies) for the patients diagnosed with NSCLC in the method of Ostroff et al. One would have been motivated to and have a reasonable expectation of success to do so given Ostroff et al teach selecting patients diagnosed with early NSCLC for treatment, and Bunn et al and Cataldo et al teach surgery, chemotherapy, cessation of smoking, and nicotine replacement drugs are all established, well known methods of treating patients diagnosed with lung cancer.
Random forest classification:
Diaz-Uriarte et al teach known methods for applying random forest classifiers to microarray data and correlating biomarkers to cancer. Lee et al teach that random forest classification should become part of the “standard tool-box” of methods for class prediction and gene selection with microarray data (abstract; p. 9, “Conclusion”).
Lee et al teach that lung cancer is the leading cause of death from cancer in the world and its treatment is dependent on the type and stage of cancer detected in the patient. Molecule biomarkers that can characterize the cancer phenotype are this a key tool in planning a therapeutic process. A common protocol for identifying such biomarkers is to employ genomic microarray analysis to find genes that show differential expression according to disease state and type (abstract). Lee et al teach successfully utilizing several known methods of classification to correlate microarray biomarker expression data to lung cancer including random forest and naive Bayes (Tables 1, 2, and 4; p. 5, col. 2; abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the random forest classifier to each protein measurement and determine a risk level of having lung cancer as associated with each protein or a set of proteins. One would have been motivated to in order to determine the likelihood of correlation of each protein to the presence of lung cancer in order to identify their relationship to determining risk of lung cancer and need for treatment as taught by Ostroff et al and Lee et al, and because Diaz-Uriarte et al teach random forest classification should become part of the standard tool-box of methods for biomarker selection from microarray data. One of ordinary skill in the art would have a reasonable expectation of success applying the trained random forest classifier to the measured .


Response to Arguments
9.	Applicants argue that Ostroff eliminated CA6 from the group of biomarkers as having some contribution to the probability of true discovery of NSCLC in a subject and CA6 was not listed in Table 4. Applicants argue there is no motivation for one to measure CA6 in the context of lung cancer diagnosis and treatment because Ostroff did not find it increased the probably of NSCLC diagnosis. Applicants argue that the claims are amended to recite use of a random forest classifier and this limitation is not taught by the cited references. 
	The arguments have been considered but are not persuasive. As required by the claims and stated in Examiner’s response in the previous Office Action, Ostroff et al contacted the aptamer assay containing CA6 aptamers with the serum samples, measured CA6 levels, applied their classifier to the expression data including CA6 expression levels, and determined a risk level of the subject for having NSCLC. Ostroff provides motivation and demonstrates successfully measuring the proteins and applying their statistical analysis to the set of protein measurements including carbonic anhydrase 6 in order to determine a risk level of NSCLC. Thus, even though carbonic 
The new limitation of applying a random forest classifier as the biomarker analysis for biomarker discovery is addressed in the rejection above. The cited art identifies application of random forest classification to microarray biomarker expression data for correlation to cancer or lung cancer diagnosis as being successful and a favorable tool for such analysis. 


10.	New Claims 105 and 106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ostroff et al (PLoS ONE, December 2010, 5:e15003, internet pages 1-10); Bunn et al (2004, Clinical Lung Cancer, 6:85-98), Cataldo et al (Oncology, 2010, 78:289-301), Diaz-Uriarte et al (BMC Bioinformatics, 2006, 7:3, internet pages 1-13); and Lee et al (Journal of Clinical Bioinformatics, March 2011, 1:11, internet pages 1-8); as evidenced by Gold et al (PLoS ONE, December 2010, 5:e15004, internet pages 1-17) and Gold et al (Available from Nature Proceedings, http://precedings.nature.com/documents/4538/version/1/files/npre20104538-1.pdf,  posted June 14, 2010) and as applied to claims 1, 6, 9, 16, 17, 88-96 above, and further 
Ostroff et al, Cataldo et al, Bunn et al, Diaz-Uriarte et al, and Lee et al, as evidenced by Gold et al, (the combined references) teach a method for diagnosing or determining a risk of a subject having lung cancer, particularly NSCLC, and treating the patient having lung cancer by measuring serum protein expression levels in the aptamer array described by Gold et al, and applying random forest classification to the biomarker expression levels. As evidenced by Gold et al, the aptamer array employed by Ostroff et al measured Carbonic anhydrase 6, CRP (C-reactive protein), MMP7 , KLK3 (PSA or prostate-specific antigen), SERPINA3 (α1-antichymotrypsin), C9, CNDP1 (carnosine dipeptidase 1), EGFR (ERBB1, epidermal growth factor receptor) (Gold et al, Table 2 and Table 5).
The combined references do not teach the set of biomarkers measured comprises all of Carbonic anhydrase 6, CRP, MMP7, KLK3 (PSA or prostate-specific antigen), SERPINA3 (α1-antichymotrypsin), C9, CNDP1 (carnosine dipeptidase 1), EGFR, and MMP-12.
Streeper et al teach detecting the expression of serum biomarkers for the diagnosis of lung cancer including MMP-12. Streeper et al determined that MMP-12, MMP-7 and CRP are significant biomarkers and are indicative of NSCLC (Table 1; Table 2; Examples). Streeper et al teach utilizing aptamer assays for biomarker detection (col. 5, lines 37-57; col. 10, lines 1-18). Streeper et al teach utilizing the biomarkers to diagnose and determine risk of having NSCLC (col. 14, lines 18 to col. 15, line 67).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to measure a panel of biomarkers comprising Carbonic anhydrase 6, CRP, MMP7 , KLK3 (PSA or prostate-specific antigen), SERPINA3 (α1-antichymotrypsin), C9, CNDP1 (carnosine dipeptidase 1), EGFR, and MMP-12 in the method of determining a risk of NSCLC of the combined references because Ostroff et al teach utilizing an aptamer assay that comprises detection of all of the biomarkers, except MMP-12, for the diagnosis and detection of NSCLC, and Streeper et al, and Hofmann et al teach MMP-12 is a known diagnostic biomarker of NSCLC. One of ordinary skill in the art would have a reasonable expectation of success detecting and analyzing all of the biomarkers together because the cited references teach detecting combinations of these biomarkers for the same purpose and function of correlating their expression levels to the diagnosis of NSCLC. 


11.	Conclusion: No claim is allowed.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Laura B Goddard/Primary Examiner, Art Unit 1642